Citation Nr: 0720442	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-07 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 28, 
2001, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for tinnitus, effective December 28, 2001.  By a December 
2003 statement of the case, the RO denied the veteran's claim 
for an effective date earlier than December 28, 2001 for the 
grant of service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was filed at the RO on December 28, 2001, more than one year 
after his separation from active service.  Service connection 
for tinnitus subsequently was granted, effective December 28, 
2001.

2.  The veteran filed an informal claim, or written intent to 
file a claim for service connection for tinnitus on December 
8, 1984.  

3.  A formal claim for service connection for tinnitus was 
not received by VA within one year of December 8, 1984.


CONCLUSION OF LAW

The requirements for an effective date earlier than December 
28, 2001, for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed a claim for service connection for tinnitus 
on December 28, 2001, more than one year after his separation 
from active service in September 1964.  Where a claim has 
been filed more than one year after the date of separation 
from service, the effective date of service connection is the 
date of the receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b).  Here, the 
record reflects that the veteran complained of intermittent 
tinnitus as early as December 1988.  Thus, the later date is 
the date the claim for service connection was received.  It 
is significant that while the disability in this case pre-
existed the veteran's claim, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
tinnitus was filed prior to December 28, 2001, the Board 
finds that the veteran filed an informal claim for benefits 
related to tinnitus on December 8, 1984.  On December 8, 
1984, the veteran submitted a statement indicating that he 
wanted an increased rating for his service-connected 
bilateral hearing loss disability.  In addition to stating 
that he felt he was entitled to a higher rating for his 
hearing loss, the veteran stated, "I have constant ringing 
in my ears."  The Board, giving the veteran the benefit-of-
the-doubt, interprets this statement as an informal claim for 
benefits that satisfies the criteria of 38 C.F.R. § 3.155 
(2006).  

VA responded to the veteran's letter in January 1985.  It 
does not appear any other paperwork was sent with the letter.  
The question before the Board, then, is whether a formal 
claim for service connection for tinnitus was received within 
one year of his December 1984 informal claim for service 
connection for tinnitus.  See 38 C.F.R. §§ 3.151, 3.155.   
The Board finds no evidence of there being such a formal 
claim for service connection within the requisite time 
period.  Following the December 1984 claim, the first 
evidence pertaining to tinnitus is dated in December 1988, 
when the veteran underwent VA audiological examination.  At 
that time, the veteran complained of intermittent tinnitus.  
Even had this evidence pertaining to tinnitus been dated 
within one year following the December 8, 1984 claim, this 
statement would not have met the criteria for consideration 
as a claim for service connection.  A complaint of 
symptomatology alone does not convey an intent to file a 
claim for benefits.  Accordingly, this statement alone does 
not satisfy the criteria of either 38 C.F.R. §§ 3.151 or 
3.155.  There is no further mention of tinnitus by the 
veteran prior to his December 2001 claim for service 
connection.  

Even assuming arguendo that VA did not send the veteran the 
proper materials with which to file a formal claim for 
service connection for tinnitus following his December 1984 
claim, informal claims for service connection which are not 
followed by a formal claim within one year and are not 
adjudicated do not remain outstanding and unadjudicated 
claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007) (VA failure to send claimant a formal claim as required 
by 38 CFR sec. 3.155(a) does not create a substantive right 
for claimants to receive a formal claim application).  

In sum, even if VA did not send the veteran the proper form 
on which to file a formal claim for service connection, 
because the veteran did not file a formal claim for service 
connection for tinnitus within one year after he filed his 
informal claim in December 1984, his claim for service 
connection for tinnitus may be considered filed no earlier 
than the date of receipt of the December 28, 2001 claim. 38 
C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).  
As the veteran's tinnitus pre-existed his filing of the 
December 28, 2001 claim, the later date is the date as of 
which the December 28, 2001 claim for service connection was 
received.  There is no legal entitlement to an earlier 
effective date of service connection.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for tinnitus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and March 
2006; a rating decision in April 2002; and a statement of the 
case in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the veteran and had satisfied that duty prior to the 
final adjudication in the June 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.








ORDER

An effective date earlier than December 28, 2001, for the 
grant of service connection for tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


